DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments filed 9/23/2020 have been fully considered but they are not persuasive.
	Regarding claim 42, the applicant asserts "Yang does not teach or suggest determining radio conditions; mapping radio conditions to the metric, determining whether the device is to operate in a conventional operation mode or an enhanced coverage operation mode based on broadcasted system information".  The examiner respectfully disagrees.
	Initially, the examiner notes, as indicated in the OA of 9/14/2020 on pages 5-6, Xu (US 2016/0234856 A1, citations from US provisional application # 62/114110) has been cited to teach the above limitation of determining radio conditions (UE performs measurements to determine reference signal received power (RSRP); para. 28 and para. 44); mapping radio conditions to a metric (UE determines RSRP from measurements; para. 28 and para. 44, where in applicant’s own specification on page 9 lines 18-24 states [“1. The radio conditions are determined by a method, or a combination of methods, of choice (e.g. functions comprising or operating on RSRP measurements, RSRQ measurements, RS-SINR measurements, message decoding statistics, cell detection times, analysis of determining whether the device is to operate in a conventional operation mode or an enhanced coverage operation mode based on broadcasted system information (determining UE to operate using repetition of 2 or more [enhanced coverage mode] or configured to be transmitted once without repetition like conventional [conventional mode] configured via SIB (system information block) from eNB [network node]; para. 189).

	Regarding claim 42, the applicant asserts "Papasakellariou does not describe if the device is to operate in the enhanced coverage operation mode, using the reported radio conditions and their mappings to the metric by the handler for radio resource operations by operating based on the metric to which the radio conditions are mapped".  The examiner respectfully disagrees.
	As indicated in the OA of 9/14/2020, Papasakellariou (US 2015/0085717 A1) teaches the above limitations of if the device is to operate in the enhanced coverage operation mode (NO of step 2630, UE to operate in enhanced coverage mode; Fig. 26 and para. 191), using the reported radio conditions and their mappings to the metric (UE using RSRP determined from measurement to determine enhanced coverage mode; step 2630; Fig. 26 and para. 191 where in applicant’s own specification on page 9 lines 18-24 states [“1. by the handler for radio resource operations (Fig. 26 operations for UE; para. 190, element 114; Fig. 2, hardware and software; para. 10-11 which includes processor, processing circuitry, and memory of the UE) by operating based on the metric to which the radio conditions are mapped (NO of step 2630, operate in enhanced coverage mode based on function RSRP > threshold; using RSRP determined from measurement to determine enhanced coverage mode; step 2630; Fig. 26 and para. 191 using the broadest and reasonable interpretation of the claim based on the specification such as page 9 lines 18-24 [“1. The radio conditions are determined by a method, or a combination of methods, of choice (e.g. functions comprising or operating on RSRP measurements, RSRQ measurements, RS-SINR measurements, message decoding statistics, cell detection times, analysis of interference, history, etc.) 2. The determined radio conditions are mapped to RSRP and/or RSRQ and/or RS-SINR in L1 (physical layer) and reported to L3 (radio resource control, radio link monitoring, radio resource management)”]).

	Regarding claim 42, the applicant asserts " Even if Xu and Yang and Papasakellariou are combined, ... none of the prior art teaches or suggests mapping the radio conditions to a metric, wherein the mapping radio conditions to the metric comprises mapping the radio conditions to reference signal received power and if the device is to operate in the enhanced coverage operation mode, using the reported radio conditions and their mappings to the metric by the handler for radio resource operations by operating based on the metric to which the radio conditions are mapped ".  The examiner respectfully disagrees.
	As indicated in the OA of 9/14/2020, Xu teaches the above limitation of mapping the radio conditions to a metric, wherein the mapping radio conditions to the metric comprises mapping the radio conditions to reference signal received power (UE determines RSRP from measurements; para. 28 and para. 44 where in applicant’s own specification on page 9 lines 18-24 states [“1. The radio conditions are determined by a method, or a combination of methods, of choice (e.g. functions comprising or operating on RSRP measurements, RSRQ measurements, RS-SINR measurements, message decoding statistics, cell detection times, analysis of interference, history, etc.) 2. The determined radio conditions are mapped to RSRP and/or RSRQ and/or RS-SINR in L1 (physical layer) and reported to L3 (radio resource control, radio link monitoring, radio resource management)”].  Further, Papasakellariou teaches the above limitation of if the device is to operate in the enhanced coverage operation mode (NO of step 2630, operate in enhanced coverage mode; Fig. 26 and para. 191), using the reported radio conditions and their mappings to the metric (using RSRP determined from measurement to determine enhanced coverage mode; step 2630; Fig. 26 and para. 191 where in applicant’s own specification on page 9 lines 18-24 states [“1. The radio conditions are determined by a method, or a combination of methods, of choice (e.g. functions comprising or operating on RSRP measurements, RSRQ measurements, RS-SINR measurements, message decoding statistics, cell detection times, analysis of interference, history, etc.) 2. The determined radio conditions are mapped to RSRP and/or RSRQ and/or RS-SINR in L1 (physical layer) and reported to L3 (radio resource control, radio link monitoring, radio resource management)”]) by the handler for radio resource operations (Fig. 26 operations for UE; para. 190, element 114; Fig. 2, hardware and software; para. 10-11 which includes processor, processing circuitry, and memory of the UE) by operating based on the metric to which the radio conditions are mapped (NO of step 2630, operate in enhanced coverage mode based on function RSRP > threshold; Fig. 26 and para. 191 where in applicant’s own specification on page 9 lines 18-24 states [“1. The radio conditions are determined by a method, or a combination of methods, of choice (e.g. functions comprising or operating on RSRP measurements, RSRQ measurements, RS-SINR measurements, message decoding statistics, cell detection times, analysis of interference, history, etc.) 2. The determined radio conditions are mapped to RSRP and/or RSRQ and/or RS-SINR in L1 (physical layer) and reported to L3 (radio resource control, radio link monitoring, radio resource management)”]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 42-47, 49-58, 60, and 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2016/0234856 A1, citations are from US provisional application # 62/115110) hereinafter Xu in view of Yang et al. (US 2016/0165640 A1) hereinafter Yang, and further in view of Papasakellariou et al. (US 2015/0085717 A1) hereinafter Papasakellariou.
	Regarding claim 42, Xu teaches a method of adapting radio resources based on radio conditions measured by a device for wireless communication (determining additional resources based on measurements by user equipment (UE); para. 08), the method comprising: determining radio conditions (UE performs measurements to determine reference signal received power (RSRP); para. 28 and para. 44); mapping the radio conditions to a metric, wherein the mapping radio conditions to the metric comprises mapping the radio conditions to reference signal received power (UE determines RSRP from measurements; para. 28 and para. 44 where RSRP indicates radio conditions and metric which is being mapped); reporting the radio conditions to a handler of radio resources (UE determines resources based on measurements; para. 47, UE implementation in hardware/software, module, including processor and memory; para. 67-68).
	Xu does not explicitly disclose determining whether the device is to operate in a conventional operation mode or an enhanced coverage operation mode based on broadcasted system information received from a network node with an indication to the device to operate either in the conventional operation mode or the enhanced coverage operation mode; and if the device is to operate in the enhanced coverage operation mode, using the reported radio conditions and their mappings to the metric by the handler for radio resource operations by operating based on the metric to which the radio conditions are mapped; and if the device is to operate in the conventional operation mode, using the reported radio conditions by the handler for radio resource operations by operating based on metrics provided by the reported radio conditions.
	However, in the same field of endeavor, Yang teaches determining whether the device is to operate in a conventional operation mode or an enhanced coverage operation mode (determining UE to operate using repetition of 2 or more [enhanced coverage mode] or configured to be transmitted once without repetition like conventional [conventional mode]; para. 189) based on broadcasted system information received from a network node (UE operates in enhanced coverage mode or conventional mode configured via SIB from eNB [network node]; para. 189) with an indication to the device to operate either in the conventional operation mode or the enhanced coverage operation mode (determining UE to operate using repetition of 2 or more or configured to be transmitted once where information to transmit once or using repetition of 2 or more times is an indication of conventional operation mode or enhanced coverage mode; para. 189).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the system of Xu, where Xu’s support of low cost, low rate devices (para. 42) along with Yang’s effectively transmitting and receiving a signal (para. 03) improves the system by 
	The combination of Xu and Yang does not explicitly disclose if the device is to operate in the enhanced coverage operation mode, using the reported radio conditions and their mappings to the metric by the handler for radio resource operations by operating based on the metric to which the radio conditions are mapped; and if the device is to operate in the conventional operation mode, using the reported radio conditions by the handler for radio resource operations by operating based on metrics provided by the reported radio conditions.
	However, in the same field of endeavor, Papasakellariou teaches if the device is to operate in the enhanced coverage operation mode (NO of step 2630, operate in enhanced coverage mode; Fig. 26 and para. 191), using the reported radio conditions and their mappings to the metric (reference signal received power (RSRP) step 2630; Fig. 26 and para. 191 where RSRP indicates radio conditions, metric, which is being mapped) by the handler for radio resource operations (Fig. 26 operations for UE; para. 190, element 114; Fig. 2, hardware and software; para. 10-11 which includes processor, processing circuitry, and memory of the UE) by operating based on the metric to which the radio conditions are mapped (NO of step 2630, operate in enhanced coverage mode based on function RSRP > threshold; Fig. 26 and para. 191 where RSRP indicates radio conditions, metric which is being mapped, and where comparison of threshold and RSRP indicates is based on the metric to which radio conditions are mapped); and if the device is to operate in the conventional operation mode (YES of step 2630, operate in normal [conventional] coverage mode step 2670; Fig. 26 and para. 191), using the reported radio conditions (RSRP step 2630; Fig. 26 and para. 191 where RSRP indicates radio conditions, metric, and mapping using the broadest and reasonable interpretation) by the handler for radio resource operations (Fig. 26 operations for UE; para. 190, element 114; Fig. 2, hardware and software; para. 10-11) by operating based on metrics provided by the reported radio conditions (YES of step 2630, operate in normal [conventional] coverage mode based on function RSRP > threshold; Fig. 26 and para. 191 where RSRP indicates radio conditions, metric, and mapping using the broadest and reasonable interpretation, and where comparison of threshold and RSRP indicates is based on the metric to which radio conditions are mapped).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Papasakellariou to the modified system of Xu and Yang, where Xu and Yang’s modified system along with Papasakellariou’s improved radio interface efficiency and coverage (para. 03) improves the system by enabling high growth in mobile data traffic and support of new applications and deployments.
	Regarding claim 43, the combination of Xu, Yang, and Papasakellariou, specifically Xu teaches the determining the radio conditions comprises measuring reference signal received power (UE performs measurements to determine RSRP; para. 28 and para. 44).
	Regarding claim 44, the combination of Xu, Yang, and Papasakellariou, specifically Xu teaches the determining the radio conditions comprises measuring reference signal received quality (UE determines reference signal received quality (RSRQ); para. 28).
	Regarding claim 45, the combination of Xu, Yang, and Papasakellariou, specifically Xu teaches the determining the radio conditions comprises analyzing message decoding statistics (determining conditions based on decoding attempts; para. 59).
	Regarding claim 46, the combination of Xu, Yang, and Papasakellariou, specifically Xu teaches the determining the radio conditions comprises determining cell detection times (PSS used for cell search [detection]; para. 32, determine conditions based on PSS acquisition time; para. 59).
	Regarding claim 47, Xu does not explicitly disclose the determining the radio conditions comprises analyzing interference history.
	However, in the same field of endeavor, Yang teaches the determining the radio conditions comprises analyzing interference history (UE selects resource based on SINR; para. 129 where a determined SINR is analyzing past interference based on analyzing interference history).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the system of Xu, where Xu’s support of low cost, low rate devices (para. 42) along with Yang’s effectively transmitting and receiving a signal (para. 03) improves the system by effectively transmitting and receiving a signal, thereby improving the efficiency of the system.
Regarding claim 49, the combination of Xu, Yang, and Papasakellariou, specifically Xu teaches mapping the radio conditions to reference signal received quality (UE determines RSRQ; para. 28, where RSRQ indicates radio conditions, metric which is being mapped).
	Regarding claim 50, the combination of Xu, Yang, and Papasakellariou, specifically Xu teaches mapping the radio conditions signal-to-interference-and-noise ratio of reference signals (channel conditions based on measured reference signals; para. 08, received signal quality [radio condition] quantified by SINR; para. 38 where SINR indicates radio conditions, metric which is being mapped).
	Regarding claim 51, the combination of Xu, Yang, and Papasakellariou, specifically Xu teaches the handler of radio resources (UE implementation in hardware/software, module, including processor and memory; para. 67-68, element 120; Fig. 2) is operative to handle radio resource control (LTE release 12 UE; para. 40-42 where LTE uses radio resource control [RRC]).
	Regarding claim 52, the combination of Xu, Yang, and Papasakellariou, specifically Xu teaches the handler of radio resources (UE implementation in hardware/software, module, including processor and memory; para. 67-68, element 120; Fig. 2) is operative to handle radio link management (MTC operates based on link budget, para. 43 where operating based on link budget indicates handle radio link management).
	Regarding claim 53, the combination of Xu, Yang, and Papasakellariou, specifically Xu teaches the handler of radio resources (UE implementation in  is operative to handle radio resource management (UE make measurements for radio resource management (RRM); para. 44).
	Regarding claim 54, the combination of Xu, Yang, and Papasakellariou, specifically Xu teaches the handler of radio resources (UE implementation in hardware/software, module, including processor and memory; para. 67-68, element 120; Fig. 2) is operative to handle cell selection (UE make measurements for cell selection; para. 44).
	Regarding claim 55, the combination of Xu, Yang, and Papasakellariou, specifically Xu teaches the handler of radio resources (UE implementation in hardware/software, module, including processor and memory; para. 67-68, element 120; Fig. 2) is operative to handle cell re-selection (UE make measurements for cell re-selection; para. 44).
	Regarding claim 56, the combination of Xu, Yang, and Papasakellariou, specifically Xu teaches the handler of radio resources (UE implementation in hardware/software, module, including processor and memory; para. 67-68, element 120; Fig. 2) is operative to handle initial physical random access channel repetition (UE supports [handler handles] cell selection [initial access] and RACH bundle size [repetition]; para. 44 where RACH requires PRACH).
	Regarding claim 57, the combination of Xu, Yang, and Papasakellariou, specifically Xu teaches the handler of radio resources (UE implementation in hardware/software, module, including processor and memory; para. 67-68, element 120; Fig. 2) is operative to handle initial physical random access channel transmit power selection (UE supports [handler handles] cell selection [initial access], RACH bundle size [repetition], and power control [power selection]; para. 44).
	Regarding claim 58, the combination of Xu, Yang, and Papasakellariou, specifically Xu teaches the handler of radio resources (UE implementation in hardware/software, module, including processor and memory; para. 67-68, element 120; Fig. 2) is operative to handle mobility measurement reporting (UE supports [handler handles] cell reselection [mobility management] and UE makes measurements for cell selection or reselection, para. 44, UE reporting measurements such as RSRP, RSSI, RSRQ, CQI, etc.; para. 29, UE selects eNB based on criteria such as received signal strength, received signal quality, etc.; para. 38).
	Regarding claim 60, the combination of Xu, Yang, and Papasakellariou, specifically Xu teaches the handler of radio resources (UE implementation in hardware/software, module, including processor and memory; para. 67-68, element 120; Fig. 2) is operative to handle coverage reporting (UE and eNB perform measurements for coverage enhancement, UE reports measurements for cell selection or reselection [coverage reporting]; para. 44).

	Regarding claim 62, the claim is interpreted and rejected for the same reason as set forth in claim 42, including processing circuitry configured to function as: a determinator circuitry configured to determine radio conditions; a mapper circuitry configured to map the radio conditions to a metric; a handler of radio resources; an interface circuitry (Xu: software/firmware modules, circuits, including processor and memory; para. 65-66).

	Regarding claim 63, the claim is interpreted and rejected for the same reason as set forth in claim 42, including a non-transitory computer readable recording medium storing a computer program product (Xu: software/firmware modules, recording medium; para. 67-68).

Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Yang, in view of Papasakellariou, and further in view of Tamaki et al. (WO 2015/116870 A1) hereinafter Tamaki.
	Regarding claim 59, the combination of Xu, Yang, and Papasakellariou do not explicitly disclose the handler of radio resources is operative to handle mobility measurement logging.
	However, in the same field of endeavor, Tamaki teaches the handler of radio resources (element 102; Fig. 1B, wireless transmit/receive unit (WTRU) includes processor and circuit; para. 32, software; para. 194 indicating handler) is operative to handle mobility measurement logging (WTRU with previously stored information and measurements to perform cell re-selection; para. 58-60, where previously stored information and measurements indicates logging and cell re-selection indicates mobility and thus, handle mobility measurement logging).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tamaki to the modified system of Xu, Yang, and Papasakellariou, where Xu, Yang, and Papasakellariou’s modified system along with Tamaki’s detect and report measurements below threshold (para. 85 and para. 121 - 122) improves the system by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Xiong et al. (US 2015/0043445 A1) discloses coverage extension level for coverage limited device.
	Moroga et al. (US 2018/0115925 A1) discloses a radio base station, user terminal and radio communication method where terminals located in places where the communicating environment is poor repetition can be applied.
	Papasakellariou et al. (US 2016/0226649 A1) discloses a system and method for link adaptation for low cost user equipments.

	The examiner notes Tamaki has been included in the IDS filed 15 February 2018, and Xu (US provisional application # 62/115110) has been included in the OA of 5/14/2020.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 8:30 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/J.L.P./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413